United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Media, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2160
Issued: March 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 21, 2007 appellant filed a timely appeal from a March 2, 2007 merit decision
of a hearing representative of the Office of Workers’ Compensation Programs denying her claim
for compensation. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
FACTUAL HISTORY
On May 11, 2006 appellant, then a 48-year-old letter carrier, filed an occupational disease
claim alleging that factors of her employment resulted in her back and leg pain. She advised that
she was aware of her conditions on April 27, 2006 and realized the causal connection to her
employment on May 3, 2006. Appellant stopped work on May 1, 2006. She was released to
light-duty work on May 16, 2006 and worked whenever light duty was available.

In several statements, appellant provided details of her employment duties which
included bending, lifting, twisting, turning and carrying mail. She indicated that, while walking
her route during the week of April 24, 2006, she had back pain and pins and needles in her left
thigh and leg. Appellant advised that she took some Advil and, since the pain was not constant,
she “just lived with it [as] feeling pain is just part of the job.” She reported to work on May 1,
2006, but left as the pain was worse and she was unable to carry mail. Appellant also mentioned
to her employer that she had gardened the previous day. She indicated that, since she was not
feeling better on May 2, 2006, her day off, she scheduled an appointment with Dr. Matthew
O’Donnell, a family practitioner, for May 3, 2006. During a follow-up visit on May 10, 2006,
Dr. O’Donnell advised appellant that her condition was work related.
In a May 12, 2006 letter, the employing establishment controverted the claim and alleged
that appellant injured her back doing yard work. It noted that on May 1, 2006 appellant advised
her supervisor, Richard Carey, that she hurt her back over the weekend doing yard work. The
employing establishment stated that, during the week of April 22 to 26, 2006, appellant had
worked overtime four of the five scheduled days and she did not report any complaints of back
pain to her supervisor. It advised that, while she reported on her claim form that she first became
aware of her condition on April 27, 2006, she worked nine hours that day plus two days
thereafter, one in overtime status. A copy of Mr. Carey’s statement along with copies of
appellant’s daily hours report were provided.
In an undated statement, Mr. Carey advised that, on Monday, May 1, 2006, appellant
cased her route, but told him she was unable to make the deliveries as she had hurt her back
doing yard work. He noted that appellant called him on Wednesday, May 3, 2006 to inform him
that she would be out of work until Thursday, May 11, 2006 and that she also called on
Wednesday, May 10, 2006 to tell him that her doctor thought her injury was work related.
Medical documentation appellant submitted includes medical notes from Dr. O’Donnell
dated May 3 and 10, 2006, which found appellant totally disabled from May 3 to 17, 2006,
results from a May 15, 2006 magnetic resonance imaging (MRI) scan and medical reports from
Dr. William T. Ingram, II, a family practitioner. In a May 15, 2006 attending physician’s report,
Dr. Ingram diagnosed lumbar radiculitis and sprain. He checked a box “yes” on the form report
indicating that the diagnosed condition was work related, noting that appellant’s symptoms first
occurred while working. In a May 15, 2006 report, Dr. Ingram noted that appellant had an onset
of low back pain and left thigh tingling on April 25, 2006 while carrying mail. He diagnosed
lumbar radiculopathy, herniated disc lumbar spine and lumbosacral strain/sprain. Dr. Ingram
opined that appellant’s work activity caused her symptoms and current diagnoses as there were
no other back problems immediately prior to this episode or since that time. He further advised
that appellant could work light duty. Other attending physician and duty status reports from
Dr. Ingram were also provided.
In a June 22, 2006 letter, the Office found the evidence appellant submitted insufficient to
establish her claim and requested additional factual and medical information.
In response, appellant submitted a statement again describing her job duties and the
development of the claimed back and left leg condition. She indicated that her back felt fine

2

when she gardened on April 30, 2006. Additional reports from Dr. Ingram were submitted. He
continued to note that appellant’s symptoms first occurred while working.
In a July 6, 2006 report, Dr. Ingram stated that he was treating appellant for injuries
sustained at work on April 27, 2006 and noted that he had initially stated that the date of injury
was April 25, 2006. He advised that the MRI scan showed evidence of a disc extrusion of a
traumatic etiology. Dr. Ingram explained that appellant had an underlying degenerative process
which could predispose her to a work injury due to her heavy lifting and regular twisting motions
involved in her job. He also stated that, independent of that fact, appellant sustained a new
injury in addition to an exacerbation of her underlying conditions. Dr. Ingram noted that there
was some confusion about whether appellant injured herself while gardening. While appellant
had mentioned that she had been gardening, he noted that she did not feel any significant pain or
have a specific event that could be characterized as an “injury.” Thus, Dr. Ingam opined that
appellant’s back injury was sustained at work on April 25, 2006.
In a July 28, 2006 letter, Patricia A. Greenawait, a manager, advised that a witness
statement supported Mr. Carey’s statement that appellant had told him on May 1, 2006 that she
injured her back doing yard work over the weekend. In a July 27, 2006 statement, Linda L. Del
Piano, a clerk, noted that her statement was “written as requested by [Mr.] Carey and signed at
request of [Ms.] Greenawait.” In her statement, Ms. Del Piano indicated that on May 11, 2006
she had spoken to her case manager about a call taken from appellant. She stated that appellant
had explained that “during the week of April 24 -- close to the end of the week (Thursday
April 27), she began having back pain and tingling in the left thigh and left leg. Appellant
continued working her scheduled days and, on Monday, May 1, she told her supervisor that [her]
back was hurting -- probably from gardening on [the] weekend and requested to leave early. She
left at 10:45 a.m.”
By decision dated August 11, 2006, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that the claimed events occurred as alleged.
Appellant requested an oral hearing that was held December 13, 2006. She testified that
her back pain began the week of April 24, 2006 with intermittent pins and needles in her left
thigh and got worse while working on April 27, 2006. Appellant stated that she took Advil each
night and would feel better in the morning. She indicated that she had gardened and cut her lawn
with a power lawn mower for approximately two hours on April 30, 2006. Appellant stated that,
although she told her supervisor that she had gardened, she did not tell him that she had hurt her
back gardening. She stated that her back was no worse after gardening than it had been after
working that week.
Attending physician and duty status reports along with medical records from Dr. Ingram
were received which indicated that appellant’s condition was employment related.
In an October 11, 2006 report, Dr. Bruce Grossinger, a Board-certified neurologist, noted
that appellant was working on April 27, 2006 and developed low back pain and painful
paresthesias in the left anterior lateral thigh. He noted that appellant’s account of injury
indicated that she was involved with substantial lifting, carrying, bending and pushing while

3

working as a letter carrier and did not have any similar preexisting symptomatology.
Dr. Grossinger diagnosed lumbar disc protrusion with lumbar strain and lumbar facet syndrome,
a left lumbosacral radiculopathy and meralgia paresthetica with coexistent involvement of the
left lateral femoral cutaneous nerve. He submitted further reports noting appellant’s status and
indicating that appellant’s condition was due to an April 25, 2006 work incident when she was
carrying mail and developed low back pain with radiation into the left leg with left thigh tingling.
By decision dated March 2, 2007, an Office hearing representative affirmed the Office’s
August 11, 2006 decision. She found that neither the factual nor medical evidence supported
that she sustained an occupational illness or a traumatic injury due to inconsistencies in her
factual description of the onset of her condition and her failure to provide her physicians with a
complete history of injury.
On appeal, appellant contends that the medical evidence of record supports that appellant
sustained the claimed conditions as a result of her employment activities.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act1 has
the burden of establishing the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.2 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his subsequent course of action.3 An employee
has not met his burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.4 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.5 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.6
After establishing the occurrence of an employment incident, an employee must show
that any disability and/or specific condition for which compensation is claimed are causally
1

5 U.S.C. §§ 8101-8193.

2

See V.F., 58 ECAB __ (Docket No. 06-1497, January 30, 2007); citing William Sircovitch, 38 ECAB 756, 761
(1987); John G. Schaberg, 30 ECAB 389, 393 (1979).
3

Id.; citing Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175,
1179 (1984).
4

Id.; citing Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

5

Id.; citing Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

6

Id.; citing Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

4

related to an accepted employment incident or factor.7 The medical evidence required to
establish a causal relationship between a claimed period of disability and an employment injury
is rationalized medical opinion evidence.8
ANALYSIS
Appellant alleged that she sustained low back and left leg conditions as a result of her
employment activities, which included bending, lifting, twisting, turning, and carrying mail.
However, on her claim form, she indicated that April 27, 2006 was her actual date of injury.
Appellant also noted that she had gardened on April 30, 2006 and indicated that the pain
worsened on May 1, 2006 and she first sought medical treatment for her condition on
May 3, 2006. The Office found that there were significant discrepancies in appellant’s factual
description of the onset of her condition and that she failed to establish the factual basis of her
claim.
The Board finds that appellant failed to establish the occurrence of employment factors in
the present case. There are significant inconsistencies in the evidence which cast serious doubt
upon the validity of her claim.
Appellant’s description of the onset of her condition and the factors she identified as
responsible for her condition as well as the medical histories provided by the physicians of
record are not consistent to establish the occurrence of either the April 27, 2006 incident or that
her work duties attributed to her current back and left leg condition.
Appellant filed her claim as an occupational disease claim and reported that her back and
left leg symptoms began during the week of April 24, 2006. However, she appears to be
claiming that her injury was traumatic in nature as she identified April 27, 2006 as her actual
date of injury. In any event, the employing establishment advised that appellant did not report
any complaints of back pain to her supervisor and that she had worked overtime status during the
week prior to and the two days after her alleged injury of April 27, 2006. Additionally, in
several statements and in her testimony, she created a significant inconsistency when she
discussed her back condition following her gardening activity of April 30, 2006. While appellant
reported that her back would feel better in the morning after taking Advil each night, her actions
following her April 30, 2006 gardening activity do not support this. Mr. Carey advised that
appellant told him on May 1, 2006 that she could not perform her work duties because she hurt
her back doing yard work over the weekend. While appellant maintained her pain remained the
same after she gardened on April 30, 2006, she told Mr. Carey the next day that her pain had
worsened and she sought medical treatment two days later on May 3, 2006. A witness,
Ms. Del Piano, also heard appellant speak to Mr. Carey on Monday, May 1, 2006, and attribute
her back pain to weekend gardening. There are no witness statements, contemporaneous with
the onset of the claimed condition, which corroborates appellant’s account of how the claimed
injury or condition occurred.

7

Id., Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See id. See also Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

5

Other evidence submitted by appellant is insufficient to overcome this inconsistency.
The earliest medical records in the file, Dr. O’Donnell’s May 3 and 10, 2006 notes make no
mention of employment as a cause of appellant’s condition. Only after appellant filed her claim
did any medical reports note a history of employment factors causing a claimed condition. These
reports essentially repeated the history provided by appellant. Some of these reports also listed
April 25, 2006, instead of April 27, 2006, as the date of injury. For example, Dr. Grossinger
opined that appellant’s low back and left leg conditions were causally related to the April 25,
2006 incident of carrying mail. Also, he does not indicate in his reports that he was aware that
appellant gardened on April 30, 2006 and initially attributed her back pain to that activity.
Dr. Ingram, in different reports, listed both April 25 and 27, 2006 as the date of injury. While, in
his July 6, 2006 report, he noted that appellant gardened, he did not demonstrate an awareness of
the evidence indicating that appellant told Mr. Carey on May 1, 2006 that weekend gardening
caused back pain that prevented her from working. Thus, these reports provide little support that
the incidents of April 27, 2006 occurred as alleged.
Although an employee’s statement alleging that an injury occurred at a given time and in
a given manner is of great probative value, there are sufficient inconsistencies regarding the
onset of the claimed condition to cast doubt upon the validity of her claim. In view of the
inconsistency in the evidence regarding the onset of the claimed condition and appellant’s ability
to work without apparent difficulty following the alleged injury, appellant has not established her
claim. Given that appellant has not established the factual aspect of her claim, it was appropriate
for the Office to deny her claim without evaluating the medical evidence of record.9
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

9

See V.F., supra note 2.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 2, 2007 is affirmed.
Issued: March 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

